DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, line 3, “can be”  is not a positive limitation. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 1, line 2; claim 3, line 2, claim 5, line 1; claim 7, line 2,  applicant’s claim feature “evaluation unit”  lacks proper written description because a person of ordinary skill in the art would not reasonably recognize how applicant is implementing the claim feature because applicant does not reasonably either provide a sufficient explanation as to how applicant is implementing the evaluation unit or demonstrate that such a “evaluation unit” is well known in the art.  The phrase “evaluation unit” as best understood, is not, by itself, a well-known device.  While applicant discloses that the evaluation unit comprises an analog/digital converter (Note at least page 7, lines 9), applicant does not reasonably explain disclose a sufficient structure for evaluation unit that is capable of monitoring a plurality of sensor units.
Regarding claim 11, lines 2-3; claim 12, lines 2-4  applicant’s claim feature “first evaluation subunit”  and “second evaluation subunit” lacks proper written description because a person of ordinary skill in the art would not reasonably recognize how applicant is implementing the claim feature because applicant does not reasonably either provide a sufficient explanation as to how applicant is implementing the evaluation unit or demonstrate that such feature “first evaluation subunit”  and “second evaluation subunit”  are well known in the art. The phrase “first evaluation subunit”  and “second evaluation subunit” as best understood, is not, by itself, a well-known device.  Applicant does not reasonably explain disclose a sufficient structure for feature “first evaluation subunit”  and “second evaluation subunit”  that detects low frequency faults and high frequency faults respectively.

Claims 2,4,6,8-10, 12 and 13 are rejected for being dependent on rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the metes and bounds of data is unclear. It is unclear as to what is considered data.
Claims are examined as best understood and data is interpreted as any information.
Claims 2-16 are rejected for being dependent on rejected base claim.
The term "low frequency voltage" in claim 13 is a relative term which renders the claim indefinite.  The term "low frequency voltage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims are examined as best understood


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,8,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalwankar et al. (US 20190377021) in view of Ostrovsky et al. (US 8599523)
Regarding claim 1, Bhalwankar  et al.  teach A measurement system for detection of faults on a wire of a device or a piece of equipment, (Note abstract, ground fault detection) comprising 
an evaluation unit (Note control unit, claim 1) and 
at least one sensor unit, (Note low frequency ground fault and high frequency ground fault,  claim 1)
wherein the measurement system is furthermore adapted to determine, in regard to a fault, whether the fault is higher or lower in frequency with respect to a predetermined limit frequency, (Note detect a ground fault according to an output of the low frequency ground fault detection circuit and/or an output of the high frequency ground fault detection circuit.)

Bhalwankar et al. does not teach the measurement system is furthermore adapted to provide data in regard to one fault or multiple faults. 
Ostrovsky et al. teach the measurement system is furthermore adapted to provide data in regard to one fault or multiple faults. (Note column 22, lines 43-57)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to 
Regarding claim 2, Bhalwankar et al. does not teach wherein the measurement system furthermore comprises a communication interface.
Ostrovsky et al. teach wherein the measurement system furthermore comprises a communication interface. (Note communication circuitry, column 22, lines 54-55)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Ostrovsky et al. because it would allow the information to be communicated to other devices on a network (Note, column 22, lines 54-56)
Regarding claim 6, Bhalwankar et al. does not teach wherein the sensor unit is an inductive sensor.
Ostrovsky et al. teach wherein the sensor unit is an inductive sensor. (Note column 7, lines 30-41)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Ostrovsky et al. because it would withstand harsh environments and allow functionality in harsh weather.
Regarding claim 8, Bhalwankar et al. teach wherein the evaluation unit is adapted to monitor a plurality of sensor units. (Note claim 1, ground fault control unit configured to detect a ground fault according to an output of the low frequency ground fault detection circuit and/or an output of the high frequency ground fault detection circuit.)
Regarding claim 9, Bhalwankar et al. does not teach wherein the limit frequency is selected for high frequency/low frequency discrimination from a range of 250 kHz to 1 MHz.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Ostrovsky et al. because it based on the frequency counters would be incremented indicating which frequency was detected. (Note column 18, lines 40-53)

Regarding claim 10, Bhalwankar et al. teach wherein a connection to a functional grounding is also provided. (Note ground Fig. 3)
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalwankar et al. (US 20190377021) in view of Ostrovsky et al. (US 8599523) in view of Clinton et al. (US 5132629).
Bhalwankar et al. teach the instant invention except:
Regarding claim 3, Bhalwankar et al. does not teach wherein a transformer with a primary side and a secondary side is arranged between the sensor unit and the evaluation unit, and the sensor unit can be connected to the primary side.
Clinton et al. teach wherein a transformer (Note 66, column 3, lines 49-48) with a primary side and a secondary side is arranged between the sensor unit (current sensing  transformer 38) and the evaluation unit (Note fault trigger circuit means 142, Fig. 1, column 4, lines 16-25) and the sensor unit can be connected to the primary side. (Note Fig. 1)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bahlwanka et al. to include the teaching of Clinton et al. because it would allow larger current values to be measured.
Claim  4 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalwankar et al. (US 20190377021) in view of Ostrovsky et al. (US 8599523) in view of Jansen et al. (US 20180100879).
Bhalwankar et al. teach the instant invention except:
Regarding claim 4, Bhalwankar et al. does not teach wherein the sensor unit provides a differential signal.
Jansen et al. teach wherein the sensor unit provides a differential signal. (Note par. 39)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Jansen et al. because it would allow the current between different paths to be measured and compared.

Claims 5, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalwankar et al. (US 20190377021) in view of Ostrovsky et al. (US 8599523) in view of Kolker et al. (US 20160187410).
Bhalwankar et al. teach the instant invention except:
Regarding claim 5, Bhalwankar et al. does not teach wherein the evaluation unit comprises an analog/digital converter.
Kolker et al. teach wherein the evaluation unit comprises an analog/digital converter. (Note Fig. 2, ADC pin in at least microcontroller 26A)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Kolker et al. because it would allow the output of the sensors to be digitized before processing and further reducing the effects of noise on the measurement.  


Kolker et al. teach wherein low-frequency faults are detected in a first evaluation subunit (Note 26A and 26B and par. 27) and the high-frequency faults in a second evaluation subunit (Note 26C and par. 21)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Kolker et al. because it would allow each phase of a three phase system to be measured and processed respectively. (Note Kolker et al. par. 26)
Regarding claim 12, Bhalwankar et al. does not teach wherein low-frequency faults are detected in a first evaluation subunit and the high-frequency faults are detected in a second evaluation subunit which is electrically separated from the first evaluation subunit.
Kolker et al. teach wherein low-frequency faults are detected in a first evaluation subunit (26A, Fig. 1, par. 27) and the high-frequency faults are detected in a second evaluation subunit 26C, Fig. 1, par. 27)which is electrically separated from the first evaluation subunit.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Kolker et al. because it would allow each phase of a three phase system to be measured and processed respectively. (Note Kolker et al. par. 26)
Regarding claim 13, Kolker et al. does not teach wherein the wire has a low-frequency voltage at least some of the time.
Kolker et al. teach wherein the wire has a low-frequency voltage at least some of the time. (Note 22 AC LF voltage section, Fig. 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to 

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalwankar et al. (US 20190377021) in view of Ostrovsky et al. (US 8599523) in view of Clinton et al. (US 5132629) in view of Nagase (US 20160003887)
Bahlwankar et al. teach the instant invention except:
Regarding claim 7, Bhalwankar et al. does not teach wherein a transformer with a primary side and a secondary side is arranged between the sensor unit and the evaluation unit, and the transformer is designed by means of conductor tracks of a circuit board.
Clinton et al. teach wherein a transformer (Note 66, column 3, lines 49-48) with a primary side and a secondary side is arranged between the sensor unit (current sensing  transformer 38) and the evaluation unit (Note fault trigger circuit means 142, Fig. 1, column 4, lines 16-25) and the sensor unit can be connected to the primary side. (Note Fig. 1)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bahlwanka et al. to include the teaching of Clinton et al. because it would allow larger current values to be measured.
Bhalwankar et al. does not teach transformer is designed by means of conductor tracks of a circuit board.
Nagase teach transformer is designed by means of conductor tracks (wiring layers par. 44) of a circuit board. (Note par. 42 and 44)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhalwankar et al. to include the teaching of Nagase because it would reduce the need for connections through off-chip wires or off-chip interconnect lines.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858